Citation Nr: 0102498	
Decision Date: 01/29/01    Archive Date: 02/02/01	

DOCKET NO.  99-20 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs 


WITNESSES AT HEARING ON APPEAL

The appellant, his wife, and his son


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The veteran had active service from October 1965 to October 
1967.

In a June 1999 rating decision, the VARO in Louisville 
granted service connection for PTSD and assigned a 50 percent 
evaluation, effective July 9, 1998.  In a September 1999 
statement the veteran expressed disagreement with the 
assignment of the 50 percent disability rating.  By rating 
decision dated in October 1999, the aforementioned rating 
decision was amended to reflect a 70 percent schedular rating 
for the veteran's PTSD, effective July 9, 1998.  


FINDING OF FACT

Service-connected PTSD results in social and occupational 
impairment with deficiencies in most areas causing an 
inability to establish and maintain effective relationships, 
without evidence of total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§  4.3, 4.7, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000). The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining 
the disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), which 
require the evaluation of the complete medical history of the 
veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the U.S. Court of Appeals for Veterans Claims 
(Court) discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-128.  In Meeks v. West, 12 Vet. 
App. 352 (1999), the Court reaffirmed the staged ratings 
principle of Fenderson and specifically found that 
38 U.S.C.A. § 5110 and its implementing regulations did not 
require that the final rating be effective the date of the 
claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court has stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponder against the claim.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2000).  
All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).

Diagnostic Code 9411, 38 C.F.R. § 4.130, provides for a 
70 percent evaluation where there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood; 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment of thought processes or communication;  persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Code 9411.

A Global Assessment of Functioning (GAF) score of between 41 
and 50 is for serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders, 32 (4th ed.) (1994) (DSM IV); 
38 C.F.R. §§ 4.125, 4.130 (2000).


Factual Background

A review of the evidence of record in this case discloses 
that the veteran has been seen in the past few years on a 
periodic basis for treatment and evaluation of his 
psychiatric symptomatology.  

A VA PTSD examination was accorded the veteran in May 1999.  
It was noted that since a previous examination in May 1997, 
the veteran had been receiving treatment at the VA medical 
center's mental health clinic.  He was also being seen at the 
facility by the PTSD clinical team.  He complained of memory 
and concentration problems.  He referred to social isolation, 
difficulty sleeping, and startle response.  He had problems 
with anxiety and depression, as well as anger and 
hypervigilance.  He had had fleeting suicidal ideation, but 
no suicide attempt had been made.  He felt pessimistic and 
alienated from society and preferred to isolate himself.  

On examination he was casually dressed.  It was noted that he 
was neat and clean as compared to his appearance at previous 
examinations.  Mood was depressed and there was slight 
psychomotor retardation.  He was not currently suicidal.  
Mood was often anxious, but it was noted this varied.  Speech 
was good.  Thought, in terms of content, was good, with 
normal progression.  There were no perceptual disorders and 
cognitive functions were intact.  In particular, he had good 
reason and memory, despite his complaints of memory loss.  
However, he did have problems with concentration which could 
explain his problems with memory due either to his severe 
depression and/or variable problems with anxiety.  Insight 
and judgment were fair.  

The Axis I diagnoses were chronic PTSD and major depressive 
disorder.  There was no Axis II diagnosis.  The GAF was 45 at 
the present time and for the past year.  

The examiner indicated he had the opportunity to see the 
veteran for a rather lengthy time compared to when he 
examined the veteran back in 1997.  It was the examiner's 
opinion that the veteran had PTSD and the difference from the 
previous examination was that he was now more forthcoming 
about his traumatic experiences, particularly his PTSD 
symptoms.  It was noted that the veteran's depression was 
somewhat better after having received treatment at the VA 
mental health clinic.  Notation was made that a CT scan done 
in 1997 suggested a stroke.  However, there were no 
lateralizing signs and memory was intact except for 
difficulty with concentration and attention which aggravated 
the problem, but this did not indicate that it was a stroke 
or was vascularly related.  Noting that the stroke and 
related memory loss were not apparent on current examination, 
the examiner did not include those factors in the GAF score 
and noted that the GAF score was based primarily on the 
veteran's PTSD symptoms.

Reports of periodic VA psychiatric clinic outpatient visits 
include a visit in July 1999 for follow-up purposes.  The 
veteran stated that he slept on the couch in order to avoid 
swinging at this wife.  He described his mood as "all right."  
He stated that his grandchildren got on his nerves at times, 
but he complained of more problems with their parents.  On 
examination he was described as alert and fully oriented.  
Affect was described as a little better.  He denied suicidal 
ideation and stated "I won't admit it if I was."  No 
hallucinations or homicidal ideation were indicated.  He was 
to continue on Nefazodone 100 milligrams half to one three 
times a day and 1 to 3 every night as tolerated.

At the time of an October 1999 visit the veteran stated that 
he was getting up after only 3 to 4 hours of sleep a night.  
He was taking 600 milligrams of Nefazodone every day and 
believed he was starting to worsen somewhat.  He denied side 
effects from the medication.  He stated his mood was "all 
right," but he complained his daughter's boyfriend was a 
continual irritation.  On examination he was alert and fully 
oriented.  Affect was a little better.  He denied suicidal or 
homicidal ideation.  His medication was changed.  He was 
referred to the anger group.  He was to return in three 
months or sooner if needed.  A December 1999 report from the 
Anger Management Group revealed that the veteran had been 
attending the sessions and was receptive to the information.  

In an application for increased compensation based on 
unemployability, dated in October 1999, the veteran indicated 
that he had a ninth grade education.  He last worked as a 
laborer in 1991.  He stated he had not tried to obtain any 
employment since he became too disabled to work.

A hearing was held before a hearing officer at the RO in 
December 1999.  He stated that he went to group therapy at 
the VA medical facility in Lexington every Monday.  The 
veteran, his wife, and his son gave testimony regarding the 
impact of his psychiatric symptoms on his ability to 
function.  

The veteran was accorded a general medical examination by VA 
in February 2000.  Complaints included problems with his 
memory.  The veteran was described as appearing very 
depressed.  He was negative in all his responses and he 
responded minimally to questions concerning his medical 
history.  

Analysis

From a review of the record, the Board concludes that the 
evidence fails to demonstrate an increase in psychopathology 
so as to warrant a higher rating.  It has not been shown that 
the veteran's PTSD is so incapacitating that it has rendered 
him totally unable to obtain or retain employment throughout 
the appeal period.  He has not given indication of persistent 
delusions or hallucinations or grossly inappropriate 
behavior; however, problems with memory have been noted by 
the veteran and family members.  Notation has also been made 
of the presence of depression and anxiety, and at the time of 
general medical examination accorded the veteran by VA in 
February 2000, he was described as very depressed.  The 
record shows that he receives treatment on a regular basis at 
the VA Medical Center in Lexington, Kentucky, and that he 
requires medication on a regular basis.  Additionally, the 
GAF score of 45 which the veteran was given at the time of 
the May 1999 psychiatric examination indicates the presence 
of serious psychiatric symptoms.  However, it has not been 
suggested by any examiner that the veteran's psychiatric 
symptoms result in total occupational or social impairment.  
Accordingly, the undersigned finds that the veteran does not 
meet the criteria for a higher evaluation for PTSD.


ORDER

Entitlement to an increased rating for PTSD is denied.

		
      RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals







